DETAILED ACTION
1.	This is in response to communications 08/22/2022.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Rejoinder: (Withdrawl of previous  Restriction Requirement)
Applicant’s election of Group IA (without traverse) in the reply filed on 05/09/2022 is 
Acknowledged. 
Upon updated search and reconsideration, all the claims  in the application were found allowable. Upon updated search and reconsideration,  the restriction requirement is being withdrawn. See MPEP 821, 821.01 and 821.04. Applicant’s arguments presented 08/22/2022 regarding rejoinder request is also found persuasive.
The application has been amended as follows: 
Rejoinder of withdrawn claims 9-21 is hereby being performed and claims 1-24 are being considered for allowance. See reason’s above.

Allowable Subject Matter
2.	Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1 (and dependent claims 2-9, 22-24), the prior art of record generally DO NOT teach or suggest either alone or in combination or, provide motivations for combination for  “…in a first mode: connect the first top plate to a first signal input, and disconnect the first top plate from the first comparator input; and connect the second top plate to a second signal input, and disconnect the second top plate from the second comparator input; and in a second mode: disconnect the first top plate from the first signal input, and connect the first top plate to the first comparator input; and disconnect the second top plate from the second signal input, and connect the second top plate to the second comparator input…”
Regarding independent claim 10 (and dependent claims 11-18), the prior art of record generally DO NOT teach or suggest either alone or in combination or, provide motivations for combination for “…in a first mode: connecting a first top plate of a first capacitor to a first signal input, and disconnecting the first top plate from a first comparator input of a comparator; connecting a second top plate of a second capacitor to a second signal input, and disconnecting the second top plate from a second comparator input of the comparator; in a second mode: disconnecting the first top plate from the first signal input, and connecting the first top plate to the first comparator input…”
Regarding independent claim 19 (and dependent claims 20-21), the prior art of record generally DO NOT teach or suggest either alone or in combination or, provide motivations for combination for  “… in a first mode: connect the first top plate to a first signal input, and disconnect the first top plate from the first bit cell output and from the first comparator input; and connect the second top plate to a second signal input, and disconnect the second top plate from the second bit cell output and from the second comparator input; in a second mode: connect the first top plate to the first bit cell output, and disconnect the first top plate from the first signal input and from the first comparator input; and connect the second top plate to the second bit cell output, and disconnect the second top plate from the second signal input and from the second comparator input; and in a third mode: connect the first top plate to the first comparator input, and disconnect the first top plate from the first bit cell output and from the first signal input; and connect the second top plate to the second comparator input, and disconnect the second top plate from the second bit cell output and from the second signal input…”
Based on applicant’s persuasive arguments 05/20/2022 Drawing, spec and claim objections (sections 7, 8, 9 of previous OA) are being withdrawn. Based on amendments 05/20/2022, previous 112b rejections are withdrawn (section 10, 11 of previous OA).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 08/22/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations of independent claims.
Based on previous amendments and arguments, all other objections and rejections withdrawn and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825